The following is the mem. of opinion :
“ The defendant was convicted of murder in the first degree for killing his wife in the city of New York on the last day of the year 1889. They had been married about four years, and their married fife had evidently not run smoothly. They were of a low order, and lived in the third story of a tenement house in squalor, both somewhat given to strong drink. He was jealous of her, and during the six weeks before the homi■cide had on several occasions declared that he would take her life. On the night of the homicide, toward midnight, he brought her, in the room where they lived, some liquor, which she asked him to partake with her. This he declined, and left. While he was gone she stepped into a man’s room near by to get some kerosene oil, and when he returned soon afterward he found her there, and asked her what she was doing there. She told him, and then he struck her several times .and knocked her down. He told her to get up and go to her room, which she did, and then with an axe or some other implement he pounded her to death, breaking her skull and *717inflicting other bruises upon her person. He then laid her upon the bed and left her there, and disappeared from that neighborhood. The dead body was not discovered until January second, and in about twenty days he was found and arrested. He then declared that he killed his wife while intoxicated.
John It. Ilevnzleman for appellant.
John W. Goff for respondent.
“ There was no dispute upon the trial about the facts. The defendant was not sworn, and no evidence was given to establish any defense.
“ There can be no doubt whatever that the evidence was ample to establish the crime charged, and we do not see the least reason to interfere with the verdict.
“ The charge of the trial judge was full and fair, and no part of it was excepted to. Hone of the defendant’s requests were refused. The counsel for the defendant did not, in this court, present a brief or argue the case in his behalf. The appeal could not have been brought for any purpose but delay.
“ The judgment should be affirmed.”
Earl, J.,
reads for affirmance.
All concur.
Judgment affirmed.